Citation Nr: 1420258	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-10 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, diagnosed as atherosclerotic cardiovascular disease, as secondary to herbicide exposure.  

2.  Entitlement to an initial disability rating in excess of 10 percent prior to March 23, 2012, and in excess of 50 percent from March 23, 2012, for posttraumatic stress disorder (PTSD) with depressive and cognitive disorders.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to July 1967.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

During the pendency of the appeal, an April 2012 RO decision increased the disability rating for PTSD from 10 percent to 50 percent, effective March 23, 2012, the date of a VA examination.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In July 2012, the Veteran claimed entitlement to a total disability rating based upon individual unemployability (TDIU) and included evidence indicating that he could not work due to his PTSD.  In August 2012, he agreed to withdraw his TDIU claim after the RO told him that it was rendered moot by his assigned 100 percent disability rating for prostate cancer.  The Board acknowledges that this is consistent with past VA policy that a claim for TDIU could not be considered when, as here, a schedular 100 percent rating is already in effect due to service-connected disability.  See VAOPGCPREC 6-99; 64 Fed. Reg. 52375 (1999).  However, in November 2009, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court held that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities" and VA could still consider a TDIU claim in such instance in order to determine the Veteran's eligibility for Special Monthly Compensation (SMC ) under section 1114(s).  Bradley, 22 Vet. App. at 292-94.  Thus, the Board finds that the Veteran's TDIU claim remains pending and is entitled to VA consideration.  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of TDIU is being remanded and is addressed in the REMAND portion of the decision below. This issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides during active service in the Republic of Vietnam.  

2.  Resolving all doubt in his favor, the Veteran has atherosclerotic cardiovascular disease which is presumed to be a result of his in-service exposure to herbicides.  

3.  Prior to March 23, 2012, the Veteran's PTSD is manifested by symptoms of depression, anxiety, sleep impairment with nightmares, hypervigilance, mild impairment of concentration and memory, and social interaction limited to family, all of which most nearly approximate occupational and social impairment due to mild or transient symptoms which are controlled by continuous medication.  

4.  From March 23, 2012, the Veteran's PTSD is manifested by symptoms of 
depression, anxiety, panic attacks that occur weekly or less often, impairment of short-term and long-term memory (for example, retention of only highly learned material, while forgetting to complete tasks), circumstantial, circumlocutory, or stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and inability to establish and maintain effective relationships, all of which most nearly approximate occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for ischemic heart disease, diagnosed as atherosclerotic cardiovascular disease, have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307(a)(6)(iii), 3.309(e) (2013).  

2.  The criteria for an initial disability rating in excess of 10 percent prior to March 23, 2012, and in excess of 50 percent from March 23, 2012, for posttraumatic stress disorder (PTSD) with depressive and cognitive disorders have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  No further discussion of these duties relative to the Veteran's claim of entitlement to service connection for ischemic heart disease is necessary as the Board herein fully grants the benefit sought on appeal.  

The Veteran initially claimed entitlement to service connection for posttraumatic stress disorder (PTSD) in January 2011.  He was provided with notice regarding his claim in February 2011.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no additional discussion of the duty to notify regarding the initial rating of the Veteran's PTSD is required.  

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was afforded relevant VA examinations in March 2011 and March 2012, and the examination reports have been associated with the claims file.  The Board finds the examinations and resulting opinions are adequate and provide a sound basis that allows the Board to address the applicable rating criteria.  The VA examiners personally interviewed and examined the Veteran, considered his reported history, provided sufficiently detailed descriptions of the claimed disabilities, and provided analyses to support the resulting opinions, including the information necessary to evaluate his disabilities.  

The Veteran testified at a formal RO hearing before a Decision Review Officer (DRO) in March 2012 and before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing in September 2013.  Transcripts of these hearings are of record.  The DRO and undersigned VLJ fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with hearing duties or identified any prejudice in the conduct of the two hearings.  The Board therefore finds that the DRO and undersigned VLJ properly complied with the hearing officer duties as described in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).  

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Service connection for certain specified diseases, including ischemic heart disease, may be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(ii)-(iii), 3.309(e) (2013).  

The Board notes that the Veteran's service treatment records clearly show his actual presence in Vietnam during active service.  On numerous occasions during the year 1966, the Veteran was treated at a dispensary located at APO 96312, which is at Cam Ranh Bay in the Republic of Vietnam.  A June 1966 service treatment record further reports that the Veteran had served for 5 months in the Republic of Vietnam.  As such, the Veteran is presumed to have been exposed to herbicides during active service in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

Although a VA examiner opined in July 2011 that the Veteran did not have ischemic heart disease per the prior cardiology consultation and results of the echocardiogram and angiography, it is unclear whether the examiner reviewed a March 2010 cardiac catheterization report that noted mild diffuse coronary atherosclerosis.  

Furthermore, following the September 2013 Board hearing, the Veteran submitted additional private medical evidence in November 2013, including a waiver of consideration by the agency of original jurisdiction (AOJ), consisting of a heart conditions disability benefits questionnaire (DBQ) completed by his primary care physician.  Importantly, the doctor documented that the Veteran has atherosclerotic cardiovascular disease, which is presumed to be related to service when manifested at any time following herbicide exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Thus, when considering all of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that presumptive service connection for atherosclerotic cardiovascular disease is warranted.  

III.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Indeed, as discussed in greater detail below, the RO has assigned staged ratings for the Veteran's service-connected PTSD.  

The Veteran's service-connected PTSD is currently evaluated as 10 percent disabling prior to March 23, 2012, and 50 percent disabling from March 23, 2012, under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).  

Under the applicable rating criteria, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period so of significant stress, or; symptoms controlled by continuous medication.  Id.  

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversations normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  



III.A.  Disability Rating Prior to March 23, 2012

The Veteran maintains entitlement to an initial disability rating in excess of 10 percent for his service-connected PTSD prior to March 23, 2012.  Specifically, his representative indicated at the September 2013 Board hearing that he was seeking an initial 50 percent disability rating prior to March 23, 2012.  

As noted above, the Veteran filed his claim for PTSD in January 2011.  In February 2011, he submitted a statement in support of his PTSD claim wherein he reported constant flashbacks of dead bodies, fear of death from incoming mortar rounds and gunfire, distress caused by the fact that he could have been killed or made a prisoner of war, and nightmares of death and explosions.  He reported that he was "a loner" and would avoid people, that he had no real friends, and that he spent minimal time with his family.  He reported fear of being followed, trouble falling or staying asleep, trouble concentrating and focusing, impaired memory, racing thoughts, being easily startled by loud noises, health problems including cancer, shortness of breath, and dizziness from Agent Orange exposure, and constant fear of dying.  In sum, he reported being "much more depressed than ever."  

The Veteran was afforded a VA initial evaluation for PTSD in connection with his claim in March 2011.  The examiner reviewed the Veteran's claims file and electronic medical records.  At that time, the Veteran reported current symptoms which included moderate depression and anxiety while taking his medication, memory problems, always being on guard, poor sleep habits resulting in low energy, nightmares once every 4-5 months, hypervigilance, being easily startled, and verbalized anger.  He reported good relationships with his two children, with whom he would spend time, but stated that he had no close friendships and was not involved in a romantic relationship.  The Veteran was employed at Home Depot since approximately 2001, but stated he had not worked since February 2011 due to some physical problems where he could not breathe at work, and he planned to turn in his notice.  He did, however, report a reputation as a good worker, and that he never took any time off for emotional problems.  His reported hobbies included reading, feeding birds and butterflies, and gardening.  

A mental status exam revealed that the Veteran's behavior was quiet and tense.  His speech was slow, soft, and hesitant.  His mood was both anxious and depressed, with affect appropriate to his mood.  There was no depersonalization, derealization, hallucinations, delusions, or illusions.  His thought process was circumstantial, at time tangential, although he was easily redirected.  The examiner noted no obsessions, although the Veteran had some preoccupation about his failing health.  He reported some passive suicidal ideation in the past year, with no homicidal ideation.  The examiner noted he was functioning in the average range of intelligence, with mild problems of attention and concentration resulting in mild short-term memory problems; he also had some selective long-term memory problems which the examiner suggested may be due to trauma.  The Veteran had the ability for abstract and insightful thinking that was within the normal range.  Common sense, reasoning, and judgment, as well as moral and ethical thinking, were all within normal limits.  

The Veteran's reported traumatic stressor events during active service in Vietnam included being ordered to open fire and not knowing if he killed anyone, witnessing dead bodies,  and seeing men go crazy.  He reported thinking about these things once a month and feeling depressed.  

The examiner ultimately diagnosed PTSD, depressive disorder not otherwise specified (NOS), and cognitive disorder NOS, and found that the Veteran's PTSD was due to his claimed in-service stressor, which was related to his fear of hostile military and terrorist activity.  The examiner found that the Veteran's PTSD symptoms only mild interfered with employment and social functioning.  Specifically, he found the Veteran's symptoms were mild or transient resulting in decreased work efficiency and ability to perform occupational tasks only during period of significant stress, and they required continuous medication.  The examiner also assigned a GAF score of 65, which is indicative of mild symptoms, and noted that this was because the Veteran was functioning fine at work except for his physical problems, stayed pretty much to himself with no close friends, except his close relationship with his children.  

VA treatment records reflect an initial diagnosis of PTSD in December 2010, with an assigned GAF score of 52.  Beginning in January 2011 and continuing to June 2011, the Veteran's condition is documented as stable on prescribed medication, with a GAF score of 52.  In July 2011, the Veteran's GAF score was raised to 57; he remained stable and reported no acute complaints.  This continued until October 2011, when the Veteran's GAF score was raised to 60.  In December 2011, the Veteran had no new complaints and reported "very good" relationships with his son, daughter, and daughter-in-law.  In January and February 2012, the Veteran again reported he was stable, with tolerable symptoms; his assigned GAF score remained 60.  In early March 2012, the Veteran was excited regarding the upcoming birth of his granddaughter; he also reported flashbacks 3-4 times per day and his GAF score was lowered to 55.  Thus, VA treatment records as a whole reflect that the Veteran's symptoms were stable and controlled by continuous medication.  

At a formal DRO hearing in early March 2012, the Veteran testified that his condition had worsened since his last VA examination in March 2011.  He reported daily off and on symptoms including panic attacks, fatigue, lightheadedness, nightmares, anger, and short-term and long-term memory loss.  He reported seeing a VA psychiatrist every 2-3 weeks and taking prescribed medication including bupropion and citalopram.  The Veteran reported that he had no social life, could not work, and had minimal hobbies including gardening, but that he would lose interest and motivation.  

The Board, after reviewing all of the evidence, finds that the Veteran's PTSD symptoms do not meet the criteria for an increased rating above 10 percent for the period on appeal prior to March 23, 2012.  In particular, the Board notes the findings of the March 2011 VA examiner that the Veteran's symptoms most closely approximate mild or transient symptoms, which comports to the assigned 10 percent disability rating.  Additionally, as discussed above, VA treatment records reflect that from the time of diagnosis in December 2010 and the Veteran's subsequent claim in January 2011, through March 2012, his PTSD symptoms have been noted in VA treatment records to be stable and controlled with continuous prescribed medication.  

The Board acknowledges the Veteran's lay statements, particularly those which endorse symptomatology reflective of a higher rating criteria.  The Veteran has reported depressed mood, sleep impairment, memory impairment, lack of motivation, and panic attacks and passive suicidal ideation.  Indeed, the Veteran is competent to relate symptoms as he experiences them through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is no doubt that the Veteran's PTSD symptoms interfere with his functioning. However, his symptoms do not rise to the level of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Rather, in spite of his symptoms the Veteran indicated that he was able to work and had a reputation for being a good worker.  The VA examination also reflected he maintained good relationships with his children and had several hobbies.  Furthermore, evidence of such symptoms is intermittent.  For example, prior to the DRO hearing in early March 2012, there is no evidence that the Veteran ever endorsed panic attacks, nor is there medical evidence of such.  VA treatment records are absent for any mention of panic attacks or any other continuing symptoms reflective of a higher disability rating; rather, such records reflect that prior to March 23, 2012, the Veteran's symptoms were stable, controlled, and tolerable.  While he reported suicidal ideation during the March 2011 VA examination, it was described as passive and he was not deemed to be a threat to himself or others.  Corresponding VA treatment records during that time frame reflect that he frequently denied suicidal ideation.  There is no evidence of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks or reduced reliability and productivity due to the Veteran's symptoms; indeed, the Veteran's own statement regarding his employment was that he retired due to unrelated health issues, and while employed at Home Depot for nearly 10 years, he had a reputation as a good worker, and never took time off for emotional problems.  

The Veteran's assigned GAF scores prior to March 23, 2012 ranged from 52 to 65, although notably, the GAF score assigned during the March 2011VA PTSD examination of 65 was considerably higher than the GAF score of 52 assigned by his treating physician at that same time.  The Board again notes that GAF scores are just one component of the Veteran's disability picture and the Board considers the Veteran's entire disability picture when assigning PTSD disability ratings.  See 38 C.F.R. § 4.126(a).  The Board especially notes the upward trend of the Veteran's GAF score as assigned by his treating VA psychiatrist from a low of 52 beginning at the time of his claim in January 2011 to a high of 60 in October 2012.  Such scores reflect improving moderate symptoms; however, the Board notes again that VA treatment records for the period reflect that the Veteran's symptoms were stable and controlled on medication, and they do not reflect complaints of continuing symptoms reflective or a higher disability rating.  

Thus, an evaluation in excess of 10 percent prior to March 23, 2012 is not warranted.  

III.B.  Disability Rating From March 23, 2012

The Veteran also seeks a disability rating in excess of the currently assigned 50 percent for his service-connected PTSD from March 23, 2012.  

The Veteran was afforded another VA examination in March 2012.  At that time, the examiner continued the diagnoses of PTSD, depressive disorder NOS, and cognitive disorder NOS, and assigned a GAF score of 55.  The Veteran reported that he was sometimes irritable at home, was having trouble getting close to his son, and preferred to stay in his room most of the time.  He reported a good relationship with his daughter, but denied having any friends for a long time.  The examiner documented the following symptoms related to the Veteran's diagnoses:  depressed mood, anxiety, panic attacks that occur weekly or less often, impairment of short-term and long-term memory (for example, retention of only highly learned material, while forgetting to complete tasks), circumstantial, circumlocutory, or stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships.  Overall, the examiner found that the Veteran's mental diagnoses resulted in occupational and social impairment with reduced reliability and productivity.  

In support of a TDIU claim, the Veteran submitted a July 2012 letter from his treating VA psychiatrist that confirmed his ongoing treatment of the Veteran's psychiatric issues since December 2010.  The doctor noted that the Veteran had made a considerable amount of progress, but that he still displayed noticeable symptoms in the form of memory deficits, impaired concentration, low frustration threshold, poor understanding of social boundaries, as well as negative affective states.  The doctor found that the Veteran was unemployable, with a guarded prognosis such that he "[did] not expect [the Veteran] to improve from a psychiatric standpoint at any time in the foreseeable future."  He noted the current GAF score of 52 and stated that it would "definitely deteriorate if [the Veteran] [were] placed in a perceivably stressful employment environment."  

VA treatment records beginning in March 2012 document the Veteran's participation in recreational art therapy, during which time he participated in art projects and conversed with his peers and staff members.  His assigned GAF score of 55 beginning in March 2012 continued through April 2012, at which time his son was becoming more involved with the Veteran due to his age-related changes.  In May 2012, the Veteran's GAF score was lowered to 52, although he remained stable, with some residual flashbacks.  His physician noted that the potential hazards from increasing the Veteran's psychotropic medications outweighed the benefits given his cardiac condition.  

A June 2012 social work telephone notation regarding his search for housing documents that the Veteran was very pleasant, sociable, and enjoyed spending time with other Veterans.  Pastoral notes from June and July 2012 document that the Veteran was engaged in worship services which were an important part of his life.  However, also in June 2012, the Veteran reported that symptoms of numbing, avoidance, and irritability were causing problems at home with his son.  His daughter accompanied him to the visit and they discussed pursuing an alternate housing arrangement.  His GAF score was lowered to 45.  At a subsequent appointment that same month, he reported the relationship with his son was somewhat stabilized and that his daughter was helping him look for housing; his GAF score was raised to 52.  

At a primary care consult with a behavioral health specialist in early July 2012, the Veteran reported trouble sleeping and nightmares.  He stated that it was time for him to move out of his son's home, where he had lived for 10 years.  He reported having to stop recreational gardening due to pain but that he enjoyed coming to VA to be friendly with other Veterans.  His assigned GAF score at that visit was 45.  However, at a subsequent visit that same day with his treating psychiatrist, the Veteran reported that the relationship with his son was corrected and he remained excited about his granddaughter's birth in August.  

Most recently, the Veteran testified before the undersigned at a September 2013 Board hearing, during which he reported ongoing psychiatric VA treatment.  His reported symptoms included:  fatigue, trouble sleeping, diarrhea, faintness, depression, frustration, nightmares, flashbacks, low energy, and isolation; he further reported that at least some of the symptoms occurred on a daily basis.  He stated that he was attending weekly group therapy and that he attended individual counseling with the doctor "now and then" and that it would "probably pick up."  The Veteran reported he was unable to work due to his PTSD symptoms, including a poor concentration, confusion, and racing thoughts.  He denied any hospitalizations for his PTSD but reported his condition had worsened since the VA examination in March 2012 because he had "become unaware of what's going on and why it's going on" and subsequently stated that he felt his severity of symptoms went back to the time he filed his claim in January 2011.  

Overall, the Board finds that Veteran's symptomatology does not more nearly approximate a higher 70 percent rating.  

The Board notes that the March 2012 VA examiner documented symptoms which are contained within the rating criteria for multiple levels of disability, including a 30 percent disability rating (depressed mood, anxiety, panic attacks that occur weekly or less often), a 50 percent disability rating (impairment of short-term and long-term memory (for example, retention of only highly learned material, while forgetting to complete tasks), circumstantial, circumlocutory, or stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships) , and a 70 percent disability rating (difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships).  Notably, when considering such symptoms overall, the examiner found the Veteran's PTSD to be productive of occupational and social impairment with reduced reliability and productivity - the overall symptomatology contemplated by a 50 percent disability rating.  

The Board notes that the Veteran has at times endorsed symptoms typically associated with a 70 percent rating, including suicidal thoughts, emotional numbness and irritability.  The Board also acknowledges that the March 2012 VA examiner endorsed some symptoms which contemplate a 70 percent rating:  difficulty in adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411.  However, as stated above, the Board notes that the Veteran was gainfully employed for nearly 10 years and had a reputation as a hard worker, indicating he was successful in a work setting, and that he only left employment due to health issues rather than his emotional or psychiatric problems.  Further, VA treatment records since March 2012 confirm that the Veteran has been able to establish friendships with other Veterans at the VA.  Thus, the Board finds that the evidence does not reflect that the Veteran has occupational and social impairment in most areas - the overall limitation contemplated by a 70 percent disability rating.  See id.  He has not been shown to have obsessional ritualistic behavior which interferes with routine activities, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, or impaired impulse control (such as unprovoked irritability with periods of violence).  See id.  While the Veteran has endorsed some irritability, he has not displayed any violence; rather, he reported he can walk away when angry and limit his anger to verbalization.  

The Board also finds the evidence does not warrant a 100 percent rating, which is only warranted for total occupational and social impairment.  The evidence does not show, neither does the Veteran contend, that he is totally impaired by his PTSD.  See id.  While some impaired concentration and memory have been noted, the Veteran has not been shown to have gross impairment in thought processes or communication, or disorientation to time or place.  He has not had memory loss involving the names of close relatives, his own occupation, or his own name.  He does not have persistent delusions or hallucinations.  Again, while he has endorsed some irritability, he has not displayed physical violence such that he is a persistent danger of hurting himself or others.  

The Board has considered that the Veteran's assigned GAF scores from March 23, 2012 declined from 55 to 45, or in other words from moderate symptoms to serious symptoms.  The Board again notes that GAF scores are just one component of the Veteran's disability picture and the Board considers the Veteran's entire disability picture when assigning PTSD disability ratings.  See 38 C.F.R. § 4.126(a).  Thus, while the Board acknowledges the assigned scores, the Board does not afford such scores more probative weight than the other evidence of record, including VA treatment records, which reflect that at the same time the Veteran's GAF scores were declining, he was participating in spiritual worship services and recreational art therapy where he would converse with his peers and staff members.  There is no evidence of serious symptoms such as suicidal ideation, obsessional rituals, or any serious impairment in functioning, such as a complete lack of social life.  The Board notes that a decline in GAF score from 52 in May 2012 to 45 in June 2012 occurred when the Veteran identified conflict with his son, at which time his daughter was assisting home to look for alternate housing.  Later in June 2012, the Veteran reported that his relationship with his son was somewhat stabilized, and his GAF score was raised back to 52.  Hence, it appears that the declining GAF score is more reflective of the Veteran's conflict with his son than any serious symptoms reflecting serious social, occupational, or school functioning.  Therefore, the Board declines to assign a higher disability based upon the assigned GAF scores.  

In sum, the Board finds an evaluation in excess of 50 percent disability rating for this period is not warranted.  




IV.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2013).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fail to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including depression, anxiety, sleep impairment with nightmares, panic attacks, hypervigilance, impaired memory, and social isolation, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not thwarted.  Further, the Veteran does not argue that his symptoms are not contemplated by the rating criteria; rather, he merely disagrees with the assigned initial evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

Service connection for ischemic heart disease, diagnosed as atherosclerotic cardiovascular disease, is granted.  

An initial disability rating in excess of 10 percent prior to March 23, 2012, and in excess of 50 percent from March 23, 2012, for posttraumatic stress disorder (PTSD) with depressive and cognitive disorders is denied.  


REMAND

The U.S. Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id.   

As explained in the Introduction, despite the Veteran's statement that he withdrew the claim for TDIU, the Board finds the issue is still on appeal as part of the claim for an increased evaluation for PTSD.  Specifically, in the present case, the Veteran has testified that he was unable to work due to his PTSD symptoms prevent him from working.  His VA treating physician further noted he was unemployable and did not expect the Veteran to improve. Accordingly, the Board finds that the Veteran has raised a claim of entitlement to a TDIU rating. Id.

While a claim for TDIU has been raised, the Board notes that entitlement to a TDIU has not been fully developed or adjudicated by the AOJ. 

Accordingly, the case is REMANDED to the AOJ for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU.

2. Schedule the Veteran for a VA examination to ascertain if the Veteran's service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The Veteran's claims file should be made available to the examiner and reviewed in connection with the examination. 

3.  Following the completion of the above, and any other development deemed necessary, adjudicate the claim for entitlement to TDIU.  If the claim is denied, he should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


